Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claims 15, 18-26 have been examined in this application. This communication is the first action on the merits.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15, 18-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 15 is directed towards a method, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. including advertising activities/behaviors and business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: formulating a merchant-funded reward (MFR) to offer to a 
This judicial exception is not integrated into a practical application. Claim 15 includes the additional limitations of a merchant computer system processor/database/notifying device/bypass transaction processing network, which represent generic computing elements. The additional elements, 
Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the judicial exception into a practical application, the additional elements used to implement the claimed invention represent generic computing elements that perform the claimed limitations. They are recited at a high level of generality. Generic computers performing generic functions do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 15 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Remaining dependent claims 18-26 further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Limitations in Instant Application:
- adjusting the fee imposed on the merchant for processing the transaction, the adjusted fee being a reduced transaction cost; and processing the transaction based on the adjusted fee
linking a payment instrument of the customer to the MFR

Limitations in Patent No. 10990998
settles the credit transaction, said settlement comprising debiting the issuer a first monetary amount, crediting at least a part of the first monetary amount to the merchant as a second monetary amount, the difference between the second monetary amount and a purchase price of the products in the credit transaction being a transaction cost;
a transaction reward, said transaction reward that is provided to the customer upon using the payment instrument for a purchase, wherein the transaction reward is associated with a first value received by the customer, and a second value corresponding to the cost to a rewarder in providing the transaction reward, and the first value is higher than the second value, and wherein said rewarder is associated with a rewards program, and said rewarder is either an issuer in a conventional rewards program, or a merchant in an MFR rewards program








 The prior art of record does not teach neither singly nor in combination the limitations of claims 15, 18-26.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Giordano et al. (20100250379) teaches a POS terminal that enables a customer to purchase products from a merchant, a payment instrument that enables the customer to initiate a credit transaction at the POS terminal for the purchase, an issuer that extends credit to the customer for a purchase and collects a monetary sum from the customer as the payment credit, enabling the issuer to communicate to the merchant a response to the authorization request, settling the credit transaction, a transaction reward that is provided to the customer upon using the payment instrument for a purchase, and formulating a transaction reward to offer to the customer comprising the qualifying payment instrument/qualifying POS terminal/transaction reward details.
Grigg et al. (20130046635) further teaches gathering customer geolocation data, customer spend analysis data, market data. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
1/12/2022